IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LISA ROVINSKY AND JOSEPH                 : No. 527 MAL 2015
ROVINSKY,                                :
                                         :
                  Petitioners            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
LOURDESMONT/GOOD SHEPHERD                :
YOUTH AND FAMILY SERVICES,               :
SISTERS OF THE GOOD SHEPHERD             :
PROVINCE OF MID-NORTH AMERICA,           :
METZ & ASSOCIATES, LTD, AND METZ         :
CULINARY MANAGEMENT,                     :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.